Citation Nr: 0945271	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-39 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative changes of the lumbar spine. 

2.  Entitlement to a rating in excess of 10 percent for 
neurological manifestation of the lower left extremity.   

3.  Entitlement to a rating in excess of 10 percent for 
neurological manifestation of the lower right extremity.   

4.  Entitlement to an effective date earlier than March 5, 
2003, for the grant of service connection for degenerative 
changes of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
December 1988.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 

FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low 
back disability has been productive of subjective complaints 
of pain; objective findings include range of motion greater 
than 30 degrees, no incapacitating episodes requiring 
hospitalization or bedrest as prescribed by a physician, and 
no ankylosis.

2. Throughout the rating period on appeal, the Veteran's 
radiculopathy involving the left and right lower extremities 
has been productive of complaints of pain and weakness; 
objectively, the evidence reveals mild, but not moderate, 
neurologic symptomatology.

3.  In a September 1996 rating decision, the RO denied 
service connection for a low back disorder.  The Veteran 
filed a notice of disagreement but did not formally appeal 
and the decision became final. 

4.  In August 1999, the Veteran attempted to reopen his claim 
for a low back disorder but never provided new and material 
evidence after being advised to do so.  He was informed that 
if he did not provide new and material evidence within the 
year from the date of his claim, any future claims for a back 
disorder would be considered a new claim.  

5.  The Veteran filed a subsequent request to reopen his 
claim for service connection for low back disorder, which was 
received on March 5, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative changes of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
(DC) 5242 (2009).
 
2.  The criteria for a rating in excess of 10 percent for 
neurological manifestation of the lower left extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.124a, 
DC 8520 (2009).

3.  The criteria for a rating in excess of 10 percent for 
neurological manifestation of the lower right extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.124a, 
DC 8520 (2009).

4.  The criteria for an effective date earlier than March 5, 
2003, for the grant of service connection for degenerative 
changes of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5103, 5103A, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1(r), 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2009).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 (2009) ("functional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded"); see Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993).  A VA General Counsel opinion has 
also held that DC 5293, intervertebral disc syndrome, 
involved loss of range of motion and that consideration of 38 
C.F.R. §§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-
97.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

The Veteran is claiming entitlement to an increased ratings 
for his low back disability, including radiculopathy. Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

As an initial matter, the Board notes that the Veteran 
underwent VA examinations in April 2005 and November 2007.  
The Board finds that the evaluations are adequate for rating 
purposes.  Specifically, the examiners obtained a history 
from the Veteran and conducted a thorough examination.  There 
is no indication that the examiners were not fully aware of 
the Veteran's past medical history or that they misstated any 
relevant facts.  Therefore, the Board can proceed to 
adjudicate the claims on appeal.



Low Back Disability

The Veteran's low back disability is rated at 20 percent 
disabling pursuant to DC 5242.  In order to warrant a higher 
rating, the evidence must show:

*	forward flexion of the thoracolumbar 
spine 30 degrees or less; 
*	favorable ankylosis of the entire 
thoracolumbar spine;  or 
*	intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least 4 weeks 
but less than 6 weeks during the 
past 12 months (all at 40 percent).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 40 
percent rating.  Indeed, an April 2005 VA examination 
revealed forward flexion from 0 to 75 degrees.  Similarly, a 
November 2007 VA examination revealed forward flexion of the 
thoracolumbar spine from 0 to 70 degrees, with pain beginning 
from 50 degrees to the limit of motion.  

The Board also reviewed private treatment records but they 
did not indicate specific ranges of motion.  Even considering 
pain, flexion is not shown at 30 degrees or less, the 
findings above do not support a 40 percent evaluation.  

Additionally, the evidence does not reflect ankylosis of the 
spine.  For definitional purposes, ankylosis is a fixation of 
the joint. While range of motion is limited, the present 
level of range of motion does not indicate a fixation of the 
spine.  Therefore, a higher rating based on ankylosis is not 
warranted.

Next, while the Veteran has reported on-going back pain, the 
evidence does not show that he has been ordered bedrest by a 
physician.  The Board notes that at the April 2005 VA 
examination, he reported flare-ups on a monthly basis which 
lasted approximately 2 to 3 days at a time, forcing him to 
miss approximately 30 days of work that year.  

Additionally, at the November 2007 VA examination, the 
Veteran reported 3 or 4 incapacitating episodes, which each 
lasted about a day, during the previous 12-month period 
related to his back.  His private treatment records indicate 
treatment and reports of pain but do not indicate 
incapacitating episodes, as defined by the regulation, 
totaling at least 4 weeks in a 12 month period.  

As the evidence does not demonstrate that he experienced 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 
rating of 40 percent is not for application.  

Radiculopathy

As noted above, Note (1) of the general rating formula 
instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
diagnostic code.  In this vein, it is noted that since 
November 2007, the Veteran has been assigned separate 10 
percent evaluations for radiculopathy of the left and right 
lower extremities, associated with his low back disability 
pursuant to 38 C.F.R. § 4.124a, DC 8520 (2009).  

Under DC 8520, a 10 percent rating is warranted for mild 
incomplete paralysis of the sciatic nerve.  In order to be 
entitled to the next-higher 20 percent rating, the evidence 
must show moderate incomplete paralysis of the sciatic nerve.
The evidence does not support the assignment of a 20 percent 
evaluation for either lower extremity for the neurologic 
manifestations of his back disability.  

In so finding, the Board notes that at the April 2005 VA 
examination, the Veteran did not report and the physical 
examination did not reveal radiculopathy.  However, it is 
noted that at the November 2007 VA examination, he complained 
of pain radiating into both of his lower extremities.  He 
indicated that the pain occurred 2 to 3 times per year and 
lasted for 2 weeks at a time. 

Upon examination, the November 2007 examiner noted no 
peripheral nerve deficits in the lower extremities, but that 
there was mild weakness of extension and flexion in the 
muscles of the left lower leg.  The Veteran was diagnosed 
with acute right L5 radiculitis and chronic bilateral L5 
radiculopathies. 

The Board has also considered private treatment records.  In 
November 2007, the Veteran's physical therapist indicated 
that she had treated him since August 2007.  In that time, 
she observed that his radiculor symptoms could be alleviated 
completely with physical therapy but that after a few days 
without therapy, the symptoms returned.  The physical 
therapist opined that the Veteran's symptoms were manageable 
without surgery but that he would continue to need physical 
therapy from time to time to manage his disorder.  

The Board finds that the pertinent evidence, as detailed 
above, reveals no more than mild neurologic manifestations of 
a back disability.  To the extent that neurologic 
symptomatology is shown, such symptoms have been contemplated 
by the 10 percent rating assigned to each of his lower 
extremities.  

With respect to all of the claims, the Board has also 
considered his statements and sworn testimony.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
low back pathology and radiculopathy of the lower extremities 
are not the type of disorders that a lay person can provide 
competent evidence on the degree of severity.  

The Board acknowledges his belief that his symptoms are of 
such severity as to warrant higher ratings; however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the disabilities 
are evaluated, more probative than the Veteran's assessment 
of the severity of his disabilities.  In sum, after a careful 
review of the evidence of records, the Board finds that the 
benefit of the doubt rule is not applicable and the appeals 
are denied. 

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

 Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

 In this case, while the Veteran reported in his November 
2006, January 2007, and May 2008 statements in support of 
claims for individual unemployability that he was unable to 
work as a truck driver or engage in recreational activities 
such as fishing, hunting and interacting with his dogs, his 
physicians have not ordered him to be on bedrest or otherwise 
indicated that he was unable to work.  

Notably, the Veteran's claim for individual unemployability 
was denied in September 2007 because he was gainfully 
employed.  Subsequently, his claim was denied in January 
2009, even though he submitted a counseling report from his 
employer stating that he had missed many days of work for 
doctor's appointments.  The Board notes that on the May 2008 
counseling report, the Veteran reported that all of the 
doctors' appointments took place during lunch hours, after 
hours, or during sick days and that he sought restitution for 
embarrassment and harassment in the workplace.   

Moreover, the rating criteria reasonably describe his 
disability levels and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  

II.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

The Board "date of receipt" of claim means the date on 
which the claim was received by VA, except as to specific 
provisions for claims received in the State Department, the 
Social Security Administration, or the Department of Defense.  
38 C.F.R. § 3.1(r) (2009).  

In this case, the Veteran seeks an effective date earlier 
than March 5, 2003, for a grant of service connection for 
degenerative changes of the lumbar spine.  Specifically, he 
reported that he originally filed his claim for a low back 
disorder in 1996. 

In a September 1996 rating decision, the RO denied service 
connection for the Veteran's low back disorder.  He filed a 
notice of disagreement but did not formally appeal and the 
decision became final.  In August 1999, he attempted to 
reopen his claim for a low back disorder but did not provide 
evidence to support his claim after being advised to do so.  
He was informed that if he did not provide new and material 
evidence within the year from the date of his claim, any 
future claims for a back disorder would be considered a new 
claim.  

The Veteran filed a subsequent request to reopen his claim 
for service connection for low back disorder, which was 
received on March 5, 2003.  The claim was reopened in April 
2005 and initially denied on the merits.  Then, in May 2005, 
the claim was granted.  In November 2005, he submitted a 
disagreement to the effective date.  

Importantly, after the RO's repeated correspondence in 
August, October, and November 1999 requesting new and 
material evidence in order to reopen the claim, the record 
contains no statement or communication submitted to VA that 
constitutes support, or a request, to reopen his claim until 
March 5, 2003.  Therefore, the evidence of record does not 
indicate that VA was in receipt of his claim to reopen at any 
time prior to March 5, 2003.  

The law and regulations provide that the effective date of an 
award based on a claim reopened after a final disallowance, 
as is the case here, shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (2009).  Because his application to reopen his 
service connection claim for a low back disorder was not 
received by the VA until March 5, 2003, regardless of whether 
entitlement to compensation benefits arose at an earlier 
date, he is not entitled to an effective date prior to March 
5, 2003.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for an 
earlier effective date for service connection for a low back 
disorder, the Board is unable to grant the benefits sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claims arise from his disagreement with the 
initial evaluation and effective date following the grant of 
service connection.  Courts have held that once service 
connection is granted, the claims are substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private treatment records, and he was afforded VA 
examinations in April 2005 and November 2007.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for degenerative changes of 
the lumbar spine is denied.

A rating in excess of 10 percent for neurological 
manifestation of the lower left extremity is denied. 

A rating in excess of 10 percent for neurological 
manifestation of the lower right extremity is denied.   

An effective date earlier than March 5, 2003, for the grant 
of service connection for degenerative changes of the lumbar 
spine, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


